Applicability of APA Notice and Comment Procedures to
                            Revocation of Delegation of Authority
             The Secretary of Commerce may revoke a delegation to the Director of the Census without submitting
               the revocation to the notice and comment procedures of the Administrative Procedure Act, notwith-
               standing the fact that the Secretary voluntarily elected to follow those procedures in issuing the
               delegation.

                                                                                             February 14, 2001

                           MEMORANDUM OPINION FOR THE ACTING GENERAL COUNSEL
                                      DEPARTMENT OF COMMERCE

                You have asked whether the Secretary of Commerce (“Secretary”) must com-
             ply with the notice and comment provisions of the Administrative Procedure Act
             (“APA”), 5 U.S.C. § 553 (1994), in order to revoke his delegation of authority to
             the Director of the Census to make the final determination on the methodology to
             be used in calculating the tabulations of population reported to the States and
             localities under 13 U.S.C. § 141(c) (1994). See 65 Fed. Reg. 59,713, 59,716
             (2000) (to be codified at 15 C.F.R. § 101.1). The regulation at issue also establish-
             es an executive steering committee, composed of employees of the Bureau of the
             Census, which is to prepare a report to the Director of the Census recommending a
             methodology. Id. § 101.1(b). Although we have found no case definitively
             establishing the proposition, we believe that the Secretary may revoke this
             delegation of authority, including the establishment of a steering committee,
             without submitting the revocation to the notice and comment procedures of the
             APA.
                Section 553(a)(2) of the APA, which generally requires rulemaking to provide
             for notice and comment, “applies, according to the provisions thereof, except to
             the extent that there is involved—a matter relating to agency management or
             personnel . . . .” An internal delegation of administrative authority, such as the one
             in 15 C.F.R. § 101.1(a) vesting authority in the Director of the Census, does not
             adversely affect members of the public and involves an agency management
             decision that is exempt from the notice and comment rulemaking procedures of the
             APA. See United States v. Saunders, 951 F.2d 1065, 1068 (9th Cir. 1991)
             (delegations of authority have “no legal impact on, or significance for, the general
             public,” and therefore “simply effect[] a shifting of responsibilities wholly internal
             to the Treasury Department”); Lonsdale v. United States, 919 F.2d 1440, 1446
             (10th Cir. 1990) (“APA does not require publication of [rules] which internally
             delegate authority to enforce the Internal Revenue laws”); United States v.
             Goodman, 605 F.2d 870, 887-88 (5th Cir. 1979) (unpublished delegation of
             authority from Attorney General to Acting Administrator of the DEA did not
             violate APA); Hogg v. United States, 428 F.2d 274, 280 (6th Cir. 1970) (where




                                                             99




227-329 VOL_25_PROOF.pdf 109                                                                               10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         taxpayer would not be adversely affected by the internal delegations of authority
         from the Attorney General, APA does not require publication). The portion of the
         regulation that provides for a committee, composed of Census Bureau employees,
         which makes a recommendation to the Director of the Census, 15 C.F.R.
         § 101.1(b), is also an internal delegation of the Secretary’s statutory authority
         under 13 U.S.C. § 141(c) to determine the methodology to be used in calculating
         the tabulations. Therefore, like subsection (a) of 15 C.F.R. § 101.1, it is an internal
         rule relating to agency management, ordinarily exempt from the notice and
         comment rulemaking procedures of the APA.
             Despite the statutory exemption in 5 U.S.C. § 553(a)(2), the Secretary elected
         to comply with the notice and comment provisions of the APA in issuing this
         delegation. See 65 Fed. Reg. 38,370-71 (2000) (proposed rule and commentary);
         65 Fed. Reg. 59,713-16 (2000) (comments and responses, final rule); 65 Fed. Reg.
         73,643 (2000) (final rule effective). The question here is whether the promulgation
         of a new rule revoking the Secretary’s delegation must also comply with the notice
         and comment procedures of the APA. 1 Because a rule regarding the Secretary’s
         delegation or reservation of his authority is a matter of internal management that is
         exempt from the notice and comment provisions of the APA, the Secretary is not
         required to follow the notice and comment procedures for later delegations or
         revocations of delegations, unless his decision to submit the original delegation of
         authority to the APA process is a waiver of the applicability of the exemption to
         future delegations of this nature. 2
             We have found no support for the proposition that the Secretary, having volun-
         tarily complied with the APA notice and comment provisions in promulgating a
         particular rule, but expressing no commitment to do so in the future, must continue
         to comply with those provisions in the issuance of later rules affecting the existing
         one. To be sure, there is a line of cases holding that an agency that has waived the
         exemption found in section 553(a) of the APA is required to comply with the APA
         procedures in rulemaking as long as the waiver is effective. See, e.g., Buschmann
         v. Schweiker, 676 F.2d 352, 356 n.4 (9th Cir. 1982) (policy statement requiring
         HHS to use notice and comment provisions of APA acts as a waiver of exemp-
         tion); Rodway v. U.S. Dep’t of Agriculture, 514 F.2d 809, 814 (D.C. Cir. 1975)
         (USDA regulation making procedural requirements of section 4 of the APA

             1
               We note that, although validly promulgated regulations have the full force and effect of law,
         Rodway v. United States Dep’t of Agriculture, 514 F.2d 809, 814 (D.C. Cir. 1975), section 101.1 may
         not even be enforceable as to the Secretary. 3 Jacob A. Stein et al., Administrative Law § 13.03[2]
         (2000) (“The rule [that a valid regulation has the force and effect of law] does not apply to agency
         violations that are intended to regulate internal agency procedures rather than to protect any interest of
         the objecting party.”). Cf. Garner v. Jones, 529 U.S. 244, 256 (2000) (court presumed, in a case
         involving an internal rule that affected the rights of prisoners, that an agency follows its internal
         policies) (citing Accardi v. Shaughnessy, 347 U.S. 260, 266-68 (1954)).
             2
               We are aware of no law that otherwise requires regulations published in the Code of Federal
         Regulations to be repealed or revoked only by notice and comment.




                                                           100




227-329 VOL_25_PROOF.pdf 110                                                                                    10/22/12 11:10 AM
                               Applicability of APA to Revocation of Delegation of Authority


             applicable to all of its rulemaking relating to benefits bound the agency to comply
             thereafter with the notice and comment procedures of the APA). However, in these
             cases, the agency had issued a valid rule committing itself to following the notice
             and comment provisions of the APA. Id. The courts’ holdings, therefore, rest on
             the principle that an agency is bound to follow validly issued administrative
             regulations. Id. Here, the Secretary has made no such commitment, either infor-
             mally or formally. On the contrary, the regulation itself expressly provides that:

                      Nothing in this section diminishes the authority of the Secretary of
                      Commerce to revoke or amend this delegation of authority or
                      relieves the Secretary of Commerce of responsibility for any deci-
                      sion made by the Director of the Census pursuant to this delegation.

             15 C.F.R. § 101.1(a)(5).
                 To require the Secretary to use a notice and comment process in repealing or
             amending section 101.1 plainly would “diminish[]” his authority to dictate the
             management processes of his Department. Subsection (a)(5) was added in
             response to a comment that expressed concern that section 101.1 would divest the
             Secretary of his statutory responsibility, and, in the words of the Secretary, was
             intended to “erase any doubt that the delegation of authority is not a divestiture of
             obligations or responsibility by the Secretary.” 65 Fed. Reg. at 59,715. The
             additional text was intended to make explicit “that nothing in the rule diminishes
             the authority of the Secretary of Commerce to revoke this delegation of authori-
             ty . . . .” Id. 3 Moreover, binding agencies to continue to comply with the APA’s
             notice and comment procedures with respect to rules for which they have voluntar-
             ily sought public comment, but which do not affect even the procedural rights of
             persons outside the agencies, might actually discourage them from seeking the
             public’s view because of a reluctance to limit their future flexibility to amend or
             repeal such a rule. We believe, therefore, that the Secretary is free to issue a new
             rule revoking his prior delegation without subjecting that rule to the notice and
             comment procedures of the APA. Cf. Nolan v. United States, 44 Fed. Cl. 49, 57
             n.5 (1999) (acknowledging that Secretary of Transportation’s internal memoran-
             dum delegating authority to a subordinate without notice and comment may have
             superseded the regulation reserving that authority to the Secretary until the next

                 3
                   The Secretary’s response to this comment also states that: “It is unassailable that a rule revoking
             the delegation would be effective, if it satisfied the requirements of the Administrative Procedure Act
             and other applicable legal standards.” Id. In light of both the overall context of the Secretary’s response
             and his addition of the language found in subsection (5), we do not read this statement as a waiver of
             the exemption provided under subsection (a)(2) of section 553. Rather, it appears to be a general
             statement of the law, which is that any rulemaking by the Secretary must be consistent with the
             provisions of the APA and other provisions of law. In this case, the rule falls within the APA’s
             exemption for internal rulemaking and therefore is not subject to the notice and comment provisions of
             the APA.




                                                                101




227-329 VOL_25_PROOF.pdf 111                                                                                      10/22/12 11:10 AM
                               Opinions of the Office of Legal Counsel in Volume 25


         annual issuance of that reservation in the Code of Federal Regulations). Although
         the Secretary’s delegation of authority is now embodied in a valid regulation, the
         APA does not require the issuance of rules relating to delegations of this sort to be
         subject to notice and comment. 4

                                                                  DANIEL L. KOFFSKY
                                                             Acting Assistant Attorney General
                                                                  Office of Legal Counsel




             4
               At least as a prudential matter, we would suggest that any rule revoking or amending section
         101.1 be published in the Federal Register. There is some authority for the proposition that a published
         regulation, even if it is a delegation that would not ordinarily be required to be published, can only be
         revoked by a published revocation. See Nolan, 44 Fed. Cl. at 58-59. This view is based on 44 U.S.C.
         § 1510(e) (1994), which provides that publication in the Federal Register and Code of Federal
         Regulations of codified documents is prima facie evidence that they are in effect on and after the date
         of publication, as well as the concept that a failure to publish notice of the change of policy could
         adversely affect members of the public. Id. Although we do not believe that failure to publish a
         revocation here would have an adverse impact on the public, publication of the revocation would
         promote the notice function of the Federal Register and Code of Federal Regulations, upon which the
         public relies.




                                                           102




227-329 VOL_25_PROOF.pdf 112                                                                                   10/22/12 11:10 AM